

Exhibit 10.1.1






LICENSE AGREEMENT AMENDMENT


Inasmuch as NewLink Genetics Corporation of Ames, Iowa, and the Medical College
of Georgia Research Institute of Augusta Georgia, have a valid and existing
License Agreement related to the use of Indoleamine-2,3-Dioxygenase and its
inhibitors in Immuno-regulation (MCG case # 007-98, 011-98, 011-02, 003-03,
009-03) dated September 13, 2005;
and
Inasmuch as the parties agree that the License Agreement contains a provision
(Section 4.1) for the acquisition of new, related Improvement Technologies by
NewLink arising at MCGRI after the Agreement was
signed
and
Inasmuch as the NewLink has reviewed a new Improvement Technology (MCG case #
032-05: IDO Role in Generation of Regulatory T-cells and Immunological
Tolerance, by A. Mellor, D. Munn, B. Blazar, and W. Chen; jointly owned with the
University of Minnesota), and wishes to exercise its option to incorporate this
technology into the existing License Agreement technology portfolio under its
standard royalty terms and use conditions,
It is Agreed:
That the parties amend the License Agreement relative to its Exhibit A , such
that MCG case # 032-05 is to be included in the technology portfolio for
development and commercialization by NewLink, effective the date that the
License Fee of $20,000 is received at MCGRI.


This present amendment shall hereby be considered part of the original License
Agreement and is hereto agreed by representatives of both parties signing below.


MEDICAL COLLEGE OF GEORGIA RESEARCH INSTITUTE


NEWLINK GENETICS
By /s/Betty Aldridge
Name: Betty Aldridge
Title: Executive Director
Date: 4/27/06
By: /s/Nicholas N. Vahanian
Name: Nicholas N. Vahanian
Title: Chief Medical and Operations Office
Date: 4/21/06




